PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





 Shalom Wertsberger
 Shalom Wertsberger
 35 Huntington Meadows
 Rochester, NY 14625

      In re Application of Shimon Maimon
      Appl. No.: 16/199,212
      Filed: November 25, 2018
      Attorney Docket No.: 1407DIV2-Maimon
          For:  REDUCED DARK CURRENT 
              PHOTODETECTOR WITH CHARGE
              COMPENSATED BARRIER LAYER

::::
:
:
:








   DECISION ON REQUEST 
     TO SUSPEND ACTION




This is a decision on the request under 37 C.F.R. § 1.103(a), filed August 24, 2020, requesting suspension of action in the above-identified application. The request is before the Director of Technology Center 2800 for a decision.

The request is APPROVED.

It is requested that action be suspended for 6 (six) months because “the Office is now processing two reissue applications which serve as the source of priority for the present application, and the reissue applications had yet to be decided.” 

				Review of Facts

This application claims the following benefits under 35 USC 120 of earlier filed applications as follows: 

This application is a DIV of 15/679,487 08/17/2017 
which is a ClP of 14/822,433 filed on 08/10/2015, U.S. Patent No. 9,766,130 
which is a CIP of 13/964,883 filed on 08/12/2013, U.S. Patent No. 9,117,726 
which is a CIP of 13/167,992 filed on 06/24/2011, ABN 

which is a DIV of 11/276,962 filed on 03/19/2006, US Patent No. 7,687,871

Other relevant related applications:

Grand-parent application No. 14/822,433, filed on August 10, 2015, now U.S. Patent No. 9,766.130
is a CIP of 13/964,883, filed on 08/12/2013, U.S. Patent No. 9,117,726 
which is a CIP of 13/622,981 09/19/2012, ABN 
which is a CON of 13/033,211 02/23/2011, ABN
which is a CON of 12/656,739 02/16/2010, U.S. Patent No. 8,003,434 
which is a DIV of 11/276,962 03/19/2006, U.S. Patent No. 7,687,871.

Great grand-parent application No. 13/964,883, filed 08/12/2013, U.S. Patent No. 9,117,726 
is a CIP of 13/622,981, filed 09/19/2012, ABN 
which is a CIP of 13/033,211, filed 02/23/2011, ABN 
which is a CON of 12/656,739, filed 02/16/2010, U.S. Patent No. 8,003,434 
which is a DIV of 11/276,962, filed 03/19/2006, U.S. Patent No. 7,687,871.

Reissue application No. 16/503,534, filed July 4, 2019, is a reissue of U.S. Patent No. 9,766,130 (from application No. 14/822,433) and reissue application No. 16/503,534, filed July 14, 2019, is a reissue of U.S. Patent No. 9,117,726 (from application No. 13/964,883), and are both currently pending.

In the instant application, a non-final rejection was mailed on February 27, 2020 and applicant’s amendment and remarks were filed on July 20, 2020.  The instant request to suspend prosecution was filed on August 24, 2020. A final rejection was mailed on August 25, 2020.  On February 24, 2021, the applicant filed a Request for Continued Examination in response to the Final rejection dated August 25, 2020.  No reply to any outstanding Office action is being required by the applicant at this time.

Parent application No. 15/679,487, claims the benefit under 35 USC 120 as a CIP of application No. 14/822,433, filed on August 10, 2015, now US Patent No. 9,766,130. Because the ‘487 application only claims the benefits of the ‘433 application (U.S. patent No. 9,766,130) and does not claim benefit of earlier applications/patents as now being claimed in the instant application, corrections of the benefit claims are necessary and required.

Also, the chain of continuity in the ‘433 application (U.S. patent No. 9,766,130) is different from the chain of continuity claimed in the instant application. Namely, application No.13/167,992 in the instant chain of benefits is not in the chain of benefit claims in the ‘443 applications. 

Requester has filed reissue application Nos. 16/503,534 and 16/503,537 to remedy the benefit claims in the earlier application Nos. 13/964,883 and 14/822,433, respectively. A 

The current request to suspend action under 37 CFR §1.103(a) for 6 (six) months was filed on August 24, 2020. 

				Rules, Regulations, and Practice


Suspension of action is governed by 37 CFR §1.103.

37 CFR §1.103(a) states as follows:

“(a)     Suspension for cause. On request of the applicant, the Office may grant a
suspension of action by the Office under this paragraph for good and sufficient
cause. The Office will not suspend action if a reply by applicant to an Office
action is outstanding. Any petition for suspension of action under this paragraph
must specify a period of suspension not exceeding six months. Any petition for
suspension of action under this paragraph must also include:
(1)    A showing of good and sufficient cause for suspension of action; and
(2)    The fee set forth in §1.17(g), unless such cause is the fault of the Office.”


					Discussion

Pursuant to 37 C.F.R. §1.103(a), the Office will not suspend action if a reply by applicant to an Office action is outstanding. Currently, there is no outstanding Office action that requires a reply by the applicant.

Pursuant to 37 C.F.R. 1.103(a)(1), the Office may grant suspension of action by the Office for good and sufficient cause.

Since the instant application seeks to claim the benefits of earlier applications/patents in a chain of continuity that is different from the chain of continuity in its parent application and in its grand-parent, and great grand-parent patents, it is necessary that such benefit claims be first corrected in the parent application and in the earlier patents before the instant application may claim the same benefits. 



 Since the claims of benefit to prior patents in the instant application cannot be accepted until the benefit claims in the parent patents in the chain have been perfected by reissuing these parent patents in the chain of benefit, it is hereby determined that suspension of action in the instant application is warranted and necessary.

The instant request for suspension of action is approved by the TC Director to ensure consistency of action between the instant application and its parent application No. 15/679,487.

					Decision

The request for suspension of action for six (6) months is hereby approved to the extent indicated above. This 6-month suspension period runs from the date of this decision. 

At the end of this period, applicant is required to notify the Office and request continuance of prosecution or a further suspension. See MPEP §709. Any further request for suspension of action will be reevaluated based on the prosecution of the reissue applications.

Any inquiry regarding this decision should be directed to David Makiya, Supervisory Patent Examiner, at (571) 272-2273.


/Gregory J Toatley Jr/
___________________________________
Gregory J. Toatley, Jr., Acting TC Director
Technology Center 2800
Optics

GT/dm:hp  /HIEN H PHAN/                   Supervisory Patent Examiner, Art Unit 2800